FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                 _____________________________

                         No. 1D17-2610
                 _____________________________

WILLIAM PRIVETT,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Alachua County.
Mark W. Moseley, Judge.

                           May 25, 2018


PER CURIAM.

    The appellant appeals the summary denial of his motion for
postconviction relief filed pursuant to Florida Rule of Criminal
Procedure 3.850. For the reasons discussed below, we affirm in
part and reverse in part for further proceedings.

     In 2011, following a jury trial, the appellant was convicted of
lewd and lascivious battery and contributing to the delinquency
of a minor and sentenced to prison. The appellant filed a timely
motion for postconviction relief alleging five claims of ineffective
assistance of counsel. We affirm the denial of grounds one, three,
four, and five without further discussion. However, for the
reasons discussed below, we reverse and remand the denial of
ground two for further proceedings.
     In ground two, the appellant alleged that counsel was
ineffective for failing to call an expert to testify that the appellant
did not write certain notes to the victim. The victim testified that
she saw the appellant write the notes in which he allegedly
professed his love for the victim and specified a certain sexual act
he wanted to engage in with her. He alleges that he did not write
the letters and that an expert would be able to confirm as much.
He alleges that if an expert had established that he did not write
the notes, the victim’s credibility would have been harmed, and
her testimony was the only evidence against him. There is
nothing in the record before this Court that conclusively refutes
the appellant’s claims. Thus, we reverse and remand for the trial
court to hold a hearing on the appellant’s claim.

     AFFIRMED in part, REVERSED in part, and REMANDED with
directions.

RAY, BILBREY, and WINOKUR, JJ., concur.
                _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


William Privett, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




                                  2